       Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

CHRISTINA MARIE SEAWELL,
individually and on behalf of similarly
situated persons,

                   Plaintiff,                       Case No. _____________

       v.                                           JURY TRIAL DEMANDED

KONZA PRAIRIE PIZZA, INC. d/b/a
DOMINO'S PIZZA, and JEFFREY
MADDOX,

                   Defendants.



               COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR
                         STANDARDS ACT OF 1938

    Plaintiff Christina Marie Seawell (“Plaintiff”), individually and on behalf of all other

 similarly situated delivery drivers, brings this Complaint against Konza Prairie Pizza,

 Inc. d/b/a Domino’s Pizza and Jeffrey Maddox (“Defendants”), and alleges as follows:

    1. Defendants operate numerous Domino’s Pizza franchise stores throughout

 Kansas. Defendants employ delivery drivers who use their own automobiles to deliver

 pizzas and other food items to their customers. However, instead of reimbursing delivery

 drivers for the reasonably approximate costs of the business use of their vehicles,

 Defendants use a flawed method to determine reimbursement rates that provides such

 an unreasonably low rate beneath any reasonable approximation of the expenses they
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 2 of 13




incur that the drivers’ unreimbursed expenses cause their wages to fall below the federal

minimum wage during some or all workweeks.

   2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201 et seq., to recover unpaid minimum wages and overtime

hours owed to herself and similarly situated delivery drivers employed by Defendants at

their Domino’s Pizza stores.

                                  JURISDICTION AND VENUE

   3. The FLSA authorizes court actions by private parties to recover damages for

violations of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is

based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

   4. Venue in this District is proper under 28 U.S.C. § 1391 because Defendants

employed Plaintiff in this District, Defendants operate Domino’s Pizza franchise stores in

this District, and a substantial part of the events giving rise to the claims herein occurred

in this District.

                                          PARTIES

   5. Defendant, Konza Prairie Pizza, Inc., is a Kansas corporation that may be served

via its registered agent, Jeffrey Maddox, at 232 West 18 Street, Junction City, Kansas

66441, or wherever he may be found.

   6. Defendant Jeffrey Maddox is individually liable because, during the relevant

times, he was an owner of substantial interests in corporate Defendant Konza Prairie


                                               2
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 3 of 13




Pizza, Inc., served as an officer of the entity, and held managerial responsibilities and had

substantial control over terms and conditions of drivers’ work as he held the power to

hire and fire, supervised and controlled work schedules and/or conditions of

employment, determined rates and methods of pay and/or expense reimbursements, and

maintained employment records and/or held control over employment records.

Defendant Maddox may be served at 232 West 18 Street, Junction City, Kansas 66441, or

wherever he may be found.

   7. Plaintiff was employed by Defendants until approximately April 2019 as a

delivery driver at one of Defendants’ Domino’s Pizza stores located at 2020 Tuttle Creek

Boulevard, Manhattan, Kansas 66502. Plaintiff’s consent to pursue this claim under the

FLSA is attached to this original Complaint as “Exhibit 1.”

                                  GENERAL ALLEGATIONS

                                   Defendants’ Business

   8. Defendants own and operate numerous Domino’s Pizza franchise stores,

including stores within this District. Jeffrey Maddox is an owner, officer, and director of

the corporate Defendant. In this capacity, Mr. Maddox implemented and oversaw the

corporate Defendant’s pay schemes, and is therefore individually liable for the violations

at issue.




                                               3
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 4 of 13




   9. Defendants’ Domino’s Pizza stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or

workplaces.

                Defendants’ Flawed Automobile Reimbursement Policy

   10. Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizzas and other food items.

Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses (“automobile

expenses”) while delivering pizzas and other food items for the primary benefit of

Defendants.

   11. Defendants’ delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-mile reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and

operate a motor vehicle. This policy applies to all of Defendants’ delivery drivers.

   12. The result of Defendants’ delivery driver reimbursement policy is a

reimbursement of much less than a reasonable approximation of their drivers’

automobile expenses.

   13. During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.535 and $.580 per mile. Likewise, reputable

companies that study the cost of owning and operating a motor vehicle and/or reasonable


                                              4
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 5 of 13




reimbursement rates, including AAA, have determined that the average cost of owning

and operating a vehicle ranged between $.571 and $.608 per mile during the same period

for drivers who drive 15,000 miles per year. These figures represent a reasonable

approximation of the average cost of owning and operating a vehicle for business use.

   14. However, the driving conditions associated with the pizza delivery business cause

even more frequent and higher maintenance costs and more rapid depreciation from

driving as much as, and in the manner of, a delivery driver. Defendants’ delivery drivers

experience lower gas mileage and higher repair costs than the average driver used in the

above calculations. The nature of the delivery business includes frequent starting and

stopping of the engine, frequent braking, short routes as opposed to highway driving,

and driving under time pressures.

   15. Defendants’ reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and

operate their vehicle, and thus Defendants uniformly fail to reimburse their delivery

drivers at any reasonable approximation of the cost of owning and operating their

vehicles for Defendants’ benefit.

   16. Defendants’ systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendants such that the hourly wages paid to Plaintiff and

Defendants’ other delivery drivers are not paid free and clear of all outstanding

obligations to Defendants.


                                             5
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 6 of 13




   17. Defendants fail to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that their drivers’ net wages are diminished beneath the

federal minimum wage requirements.

   18. In sum, Defendants’ reimbursement policy fails to reflect the realities of delivery

drivers’ automobile expenses.

          Defendants’ Failure to Reasonably Reimburse Automobile Expenses
                          Causes Minimum Wage Violations

   19. Regardless of the precise amount of the per-mile reimbursement at any given point

in time, Defendants’ reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers’ automobile expenses throughout the recovery

period, causing systematic violations of the federal minimum wage.

   20. Plaintiff was paid $4.25 per hour while out for delivery, including a tip credit

applicable to the time she performed deliveries.

   21. The federal minimum wage has been $7.25 per hour since July 24, 2009.

   22. During the time Plaintiff worked for Defendants as a delivery driver, she was

reimbursed just $1.00 per delivery and on average drove 5 miles per delivery. This means

Plaintiff was getting paid just $.20 per mile ($1.00 divided by 5 miles).

   23. During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.535 and $.575 per mile, which reasonably approximated the

automobile     expenses     incurred    delivering     pizzas.    http://www.irs.gov/Tax-

Professionals/Standard-Mileage-Rates. Using the lowest IRS rate per mile driven in
                                               6
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 7 of 13




effect during that period as a reasonable approximation of Plaintiff’s automobile

expenses, every mile driven on the job decreased her net wages by at least $0.335 ($.535

- $.20) per mile.

   24. During her employment by Defendants, Plaintiff regularly made two or more

deliveries per hour. Thus using even a conservative underestimate of Plaintiff’s actual

expenses and damages, every hour on the job decreased Plaintiff’s net wages by at least

$3.35 ($.335 x 2 deliveries per hour x 5 miles per delivery), resulting in a net hourly wage

of $1.65 ($5.00 nominal hourly pay rate - $3.35 per hour “kickback” to Defendants = $1.65

net hourly wage).

   25. All of Defendants’ delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements;

incurred similar automobile expenses; completed deliveries of similar distances and at

similar frequencies; and were paid at or near the federal minimum wage before deducting

unreimbursed business expenses.

   26. Because Defendants paid their drivers a gross hourly wage at or below the federal

minimum wage, and because the delivery drivers incurred unreimbursed automobile

expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to cause

minimum wage violations.

   27. While the amount of Defendants’ actual reimbursements per delivery may vary

over time, Defendants are relying on the same flawed policy and methodology with


                                               7
      Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 8 of 13




respect to all delivery drivers at all of their other Domino’s Pizza stores. Thus, although

reimbursement amounts may differ somewhat by time or region, the amounts of under-

reimbursements relative to automobile costs incurred are relatively consistent between

time and region.

   28. Defendants’ low reimbursement rates were a frequent complaint of Defendants’

delivery drivers, yet Defendants continued to reimburse at a rate much less than any

reasonable approximation of delivery drivers’ automobile expenses.

   29. The net effect of Defendants’ flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendants

thereby enjoy ill-gained profits at the expense of their employees.

                               COLLECTIVE ACTION ALLEGATIONS

   30. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

   31. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

   32. Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendants’ practice of failing to pay employees

the federal minimum wage. The number and identity of other plaintiffs yet to opt-in may

be ascertained from Defendants’ records, and potential class members may be notified of

the pendency of this action via mail and electronic means.


                                              8
  Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 9 of 13




33. Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

   a. They worked as delivery drivers for Defendants delivering pizzas and other

       food items to Defendants’ customers;

   b. They delivered pizzas and other food items using automobiles not owned or

       maintained by Defendants;

   c. Defendants required them to maintain these automobiles in a safe, legally-

       operable, and insured condition;

   d. They incurred costs for automobile expenses while delivering pizzas and food

       items for the primary benefit of Defendants;

   e. They were subject to similar driving conditions, automobile expenses, delivery

       distances, and delivery frequencies;

   f. They were subject to the same pay policies and practices of Defendants;

   g. They were subject to the same delivery driver reimbursement policy that

       underestimates     automobile    expenses     per   mile,   and    thereby   were

       systematically deprived of reasonably approximate reimbursements, resulting

       in wages below the federal minimum wage in some or all workweeks;

   h. They were reimbursed similar set amounts of automobile expenses per

       delivery; and

   i. They were paid at or near the federal minimum wage before deducting

       unreimbursed business expenses.


                                            9
     Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 10 of 13




                                        COUNT I
                    Violation of the Fair Labor Standards Act of 1938

   34. Plaintiff reasserts and re-alleges the allegations set forth above.

   35. The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce

or in the production of goods for commerce. 29 U.S.C. §206(a).

   36. The corporate Defendant is subject to the FLSA’s minimum wage requirements

because they are enterprises engaged in interstate commerce, and their employees are

engaged in commerce.

   37. At all relevant times herein, Plaintiff and all other similarly situated delivery

drivers have been entitled to the rights, protections, and benefits provided under the

FLSA, 29 U.S.C. §§ 201, et seq.

   38. Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply

to Plaintiff or other similarly situated delivery drivers.

   39. Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

   40. As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it

diminishes these employees’ wages beneath the federal minimum wage.
                                               10
     Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 11 of 13




   41. Defendants knew or should have known that their pay and reimbursement

policies and practices would result in a failure to compensate delivery drivers at the

federal minimum wage.

   42. Defendants, pursuant to their policies and practices, violated the FLSA by refusing

and failing to pay federal minimum wage to Plaintiff and other similarly situated

employees.

   43. Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in

violation of the FLSA, has been applied, and continues to be applied, to all delivery driver

employees in Defendants’ Domino’s Pizza stores.

   44. Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated

automobile expenses within three years from the date each Plaintiff joins this case, plus

periods of equitable tolling, because Defendants acted willfully, or at least demonstrated

reckless disregard for whether their conduct was unlawful.

   45. Defendants have acted neither in good faith nor with reasonable grounds to

believe that their actions and omissions were not a violation of the FLSA, and as a result,

Plaintiff and other similarly situated employees are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid minimum wages under

29 U.S.C. § 216(b). Alternatively, should the Court find Defendants not liable for


                                              11
     Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 12 of 13




liquidated damages, Plaintiff and all similarly situated employees are entitled to an

award of prejudgment interest at the applicable legal rate.

   46. As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendants

from Plaintiff and all similarly situated employees. Accordingly, Defendants are liable

under 29 U.S.C. § 216(b), together with an additional amount as liquidated damages, pre-

judgment and post-judgment interest, reasonable attorneys’ fees, and costs of this action.

                                 PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this

Honorable Court:

   A. Issue an Order certifying this action as a collective action under the FLSA and

designate the above Plaintiff as representative of all those similarly situated under the

FLSA collective action;

   B. Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and

liquidated damages equal in amount to the unpaid compensation found due to Plaintiff

and the class pursuant to the FLSA, U.S.C. § 216(b);

   C. Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the

statutory rate pursuant to the FLSA, U.S.C. § 216(b);

   D. Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and

disbursements pursuant to the FLSA, 29 U.S.C. § 216(b); and


                                             12
     Case 2:20-cv-02130-JAR-KGG Document 1 Filed 03/19/20 Page 13 of 13




   E. Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this

Court deems necessary, just, and proper.

                                      JURY DEMAND

   Plaintiff hereby requests a trial by jury of all issues triable by jury.

Dated: March 19, 2020                                Respectfully submitted,

                                                     /s/ Richard M. Paul III
                                                     Richard M. Paul III (KS # 17778)
                                                     Laura C. Fellows (KS # 810026201)
                                                     PAUL LLP
                                                     601 Walnut Street, Suite 300
                                                     Kansas City, Missouri 64106
                                                     Telephone: (816) 984-8100
                                                     Rick@PaulLLP.com
                                                     Laura@PaulLLP.com

                                                     Jay Forester*,
                                                     Texas Bar No. 24087532
                                                     FORESTER HAYNIE PLLC
                                                     400 N. St. Paul Street, Suite 700
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 210-2100
                                                     jay@foresterhaynie.com
                                                     *Pro hac vice application forthcoming

                                 ATTORNEYS FOR PLAINTIFF




                                                13
